DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.`	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-2, 4-7, 9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tekeuchi et al. (US 2018/0267210 A1) in view of Kurihara et al. (US 2010/0075114 A1).
Regarding to claim 1, Takeuchi discloses a forming method of a thin layer with a pore, comprising:
forming a thin layer (40) on the substrate (20) (See Fig 5a-5b; paragraph 0058-0071);
stacking a first mask (50) and a second mask (60, 61) on the thin layer (40) in this order, the first mask including at least a self-assembling material (i.e. silver) Fig 5c, Fig 6a; paragraph 0072-0078)
forming a pore in the thin film (40) by dry etching (See Fig 7a-7b; paragraph 0085-0089).
As to claim 1, Takeuchi fails to disclose the second mask being more resistant to reactive etching or physical etching than the first mask (i.e. etching rate of the second mask is less than (<) the etching rate of the first mask; or the selection ratio (aka etching rate ratio) of the first mask material to the second mask material is greater than 1.  However, Takeuchi clearly teaches the selection ratio of the first mask material (50) to the second mask material (60) is greater than 0.5 (See paragraph 0078).  Kurihara teaches the etching rate of the second mask material (5) is much smaller << than the etching rate of the first mask (3) (See paragraph 0064). Since Kurihara teaches the etching rate of the second mask is much smaller than the etching rate of the first mask, therefore Kurihara teaches the second mask being more resistant (i.e. etching less) to reactive etching or physical etching than the first mask. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takeuchi in view of Kurihara by having the second mask being more resistant to reactive etching or physical etching than the first mask because the second mask acts as a hard mask so than the pattern can be transferred to the underlaying layer.
As to claim 2, Tekeuchi discloses after stacking the first mask (50) and the second mask (60), expanding a hole in the first mask which the thin film is exposed (See Fig 6c, Fig 7a, paragraph 0078-0088).
As to claim 4, Tekeuchi discloses the self-assembly material is silver (Ag) (See paragraph 0073).
As to claim 5, Takeuchi discloses the first mask (61) has a portion in a porous shape (See Fig 6c).
As to claim 6, Takeuchi discloses the first mask has a layer thickness of about several tens nm (paragraph 0072, within applicant’s range of “1 to 100 nm”).
As to claim 7, Takeuchi discloses the second mask is forming using a material incudes at least one of a mixture of oxide of Ti, Ta, Ni, W, TiO2, SiO2 (paragraph 0075, 0099, 0123).
As to claim 9, Takeuchi discloses the second mask (60) has a layer thickness of about several tens nm (See paragraph 0074, within applicant’s range of “1 to 100 nm”).
As to claim 11, Takeuchi discloses the thin layer includes SIO2 as a main component (See paragraph 0067—0071).
As to claim 12, Takeuchi discloses the thin layer is formed on the substrate with a photocatalyst layer between the thin layer and the substrate, the photocatalyst layer includes at least one of TiO2 (paragraph 0099).

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2018/0267210 A1) and Kurihara (US 2010/0075114) as applied to claims 1-2, 4-7, 9, 11, 12  above, and further in view of Hossain et al. (US 2016/0343887 A1).
As to claim 3, Takeuchi discloses the hole is expanding by annealing the metal containing material (i.e. heating) at a certain temperature for some duration (paragraph 0076).  However, Takeuchi fails to disclose the annealing process is at a temperature of 100 °C or more for one minute or more.  Hossain teaches to anneal the metal containing material at a temperature of 150 °C to 750 °C preferable 350 °C to 625 °C for a duration up to 12 hour, preferably up to 2 hours (see paragraph 0110-0111, read on application limitation “at a temperature of 100 °C or more for one minute or more”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Takeuchi and Kurihara in view of Hossain by performing routine experiments to obtain optimal annealing temperature and optimal annealing duration because it has been held that determination of workable range is not considered inventive.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2018/0267210 A1) and Kurihara (US 2010/0075114) as applied to claims 1-2, 4-7, 9, 11, 12  above, and further in view of Verhaverbeke (US 2008/0085477 A1).
As to claim 8, Tekeuchi and Kurihara fail to disclose the second mask is formed using a material including ZnS or a mixture of Ta2O5 and TiO2.  However, Takeuchi clearly discloses the second mask is formed using oxide of Ti (See paragraph 0075).  Verhaverbeke teaches to use a composite layer comprises a stack of Ta2O5 and TiO2 (paragraph 01952). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tekeuchi and Kurihara by using a layer comprises a mixture of Ta2O5 and TiO2 because it helps to control the dielectric constant of the layer.   

7.	Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2018/0267210 A1) and Kurihara (US 2010/0075114) as applied to claims 1-2, 4-7, 9, 11, 12  above, and further in view of Biro et al. (US 5,661,596).
As to claim 10, Takeuchi discloses the first mask is formed by vacuum deposition method such as sputtering or pulse laser deposition or electro beam vapor deposition (See paragraph 0072, 0074, 0102).  Takeuchi fails to disclose that the second mask layer is formed by a vacuum deposition method.  However, Takeuchi clearly discloses the second mask layer comprise oxide of Ta, W.  Biro teaches forming a mask layer comprises Ta2O5 (oxide of Ta) using vacuum deposition process (i.e. vacuum evaporation) or sputtering (col. 4 lines 35-40, col. 6 lines 35-65).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takeuchi and Kurihara in view of Biro by using vacuum deposition method for the second mask layer because equivalent and substitution of one for the other would produce an expected result.

As to claim 13, Takeuchi discloses forming an antireflective unit between the substrate and the thin layer (paragraph 0060, 0067-0071, 0099).  However, Takeuchi fails to disclose the antireflective layer unit including at least one low refractive index layer and at least one high refractive index layer.  Biro discloses forming an antireflective unit between the substrate and the thin layer an antireflective unit between the substrate and the thin layer, wherein the antireflective layer unit including at least one low refractive index layer and at least one high refractive index layer (abstract, Fig 2-3, col. 1-2, col 4).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takeuchi and Kurihara in view of Biro by having the antireflective layer unit including at least one low refractive index layer and at least one high refractive index layer because it helps to refract light at different wavelengths.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713